DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing objection due to informalities is removed based on applicant’s amendment to the paragraph 0043 in the specification.

Specification
The objection to the title is removed based on applicant’s amendment.

The objection to informalities in paragraph 0007 is removed based on applicant’s amendment.

The objection to informalities in paragraph 0020 is removed based on applicant’s amendment.

The objection to informalities in paragraph 0021 is removed based on applicant’s amendment.

The objection to informalities in paragraph 0053 is removed based on applicant’s amendment.
Allowable Subject Matter
The indicated allowability of claims 1, 6, 8-10 is withdrawn in view of the newly discovered reference(s) to Chi et al. (US 20090113699 and  US 20100096960.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chi et al. (US 20090113699 hereinafter Chi).
In regards to  claim 1, Chi discloses a first surface configured for working(fig 2, assembly platform 111); and a second surface separate from the first surface(fig 2, the stepped down area which has the groove 115) and having a channel integrally formed into a material of the apparatus at the second surface(fig 2, 115), the channel having sidewalls and extending longitudinally in a direction that is parallel to the second surface and having a longitudinal channel opening at the second surface along a substantial portion of the channel(fig 2), wherein the channel is configured to hold a cable therein(fig 5, 30).

Claim(s) 1, 6, 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 20100096960 hereinafter Lee).
In regards to claim 1, Lee discloses a first surface configured for working(fig 2, 112); and a second surface separate from the first surface(fig 2, the opposite surface to surface 112, the bottom surface) and having a channel integrally formed into a material of the apparatus at the second surface(fig 2, 80; and para 0016, 0045), the channel having sidewalls and extending longitudinally in a direction that is parallel to the second surface and having a longitudinal channel opening at the second surface along a substantial portion of the channel(fig 2, para 0016 and 0045 states the bottom surface has a groove in which a conduit is placed,  thus the groove inherently has side walls and fig 2 shows the groove extends longitudinally in a direction that is parallel to the second surface), wherein the channel is configured to hold a cable therein(Para 0045).

In regards to claim 6, Lee discloses wherein the channel is configured to hold the cable therein while the channel opening faces downward without the cable falling out due to gravity(para 0045, since a conduit is placed inside the groove the cables will be held in place).
         In regards to claim 8, Lee discloses wherein the first surface is a top surface and the second surface is a bottom surface opposite the top surface(fig 2).

         In regards to claim 9, Lee discloses wherein the first surface is substantially flat and unbroken(fig 2).  
       In regards to claim 10, Lee discloses wherein the apparatus comprises at least a portion of a desk(para 001).

Allowable Subject Matter
Claims 11-20 are allowed.
Claims 2-5 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 11 with the allowable feature being: An apparatus, comprising: a first surface configured for working; and a second surface separate from the first surface and having a plurality of channels integrally coupled to the apparatus at the second surface, each of the channels comprised of a plurality of notches, wherein the plurality of notches are configured to hold simultaneously a plurality of cables therein."
Therefore, claim 11 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 19 with the allowable feature being:" An apparatus, comprising: a first surface configured for working; and a second surface separate from the first surface and having a channel integrally formed thereat, wherein the channel: extends longitudinally through the apparatus in a direction that is parallel to the second surface, has a bottom at a depth from the second surface that is less than the thickness of the apparatus at the location of the channel, is open at the second surface to form an opening along a portion of the channel, and is configured to hold a cable therein by way of a friction force between the cable and the channel sidewalls."
Therefore, claim 19 is allowed.

Claims 12-18 and 20 are also allowed as being directly or indirectly dependent of the allowed base claims 11, and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847 

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847